Citation Nr: 0702677	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands, to include dermatitis, as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1967 to August 
1970.


FINDING OF FACT

A current skin disorder of the hands, to include dermatitis 
and eczema, has not been related to active service.


CONCLUSION OF LAW

A skin disorder of the hands was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that the claim has been fully developed within the guidelines 
established by the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In 
this regard, the record reflects that appellant has been 
notified on multiple occasions of the need to provide medical 
evidence linking a skin disorder of the hands to active 
service, by way of exposure to Agent Orange, or otherwise.

First, in a letter dated in October 2003, the veteran was 
advised of the evidence necessary to substantiate a claim for 
service connection, including a claim based on exposure to 
Agent Orange, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thereafter, a March 2006 letter also advised the veteran of 
the bases for assigning ratings and effective dates.  
Dingess/Harman v, Nicholson, 19 Vet. App. 473 (2006).  

In addition, while the October 2003 VCAA notice letter did 
not specifically request that the appellant provide any 
evidence in appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the regional office (RO), the Board finds that appellant 
was otherwise fully notified of the need to give to the VA 
any evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  The veteran has also not indicated 
any intention to submit additional evidence in support of his 
claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

With respect to the veteran's claim, based on the statements 
and testimony of the veteran, it is clear that the veteran 
readily acknowledges that there is no evidence of treatment 
for a skin disorder of the hands in service, and that the 
basis for the veteran's claim is that he developed a skin 
disorder within several months after his discharge in 1970 as 
a result of exposure to Agent Orange during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2006).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (2006).  In addition, presumptive service connection 
is now warranted for prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.

Turning first to the claim for service connection for a skin 
disorder of the hands on a presumptive basis based on 
exposure to Agent Orange, as the RO communicated to the 
veteran on multiple occasions, even conceding that the 
veteran was physically located in Vietnam and therefore 
presumed exposed to Agent Orange, the record simply does not 
reflect that he suffers from a skin disability of the hands 
that is entitled to presumptive service connection based on 
such exposure.  38 C.F.R. §§ 3.307, 3.309 (2006).  More 
specifically, the Board's review of the record reflects 
private treatment for dermatitis of the hands in April 1973, 
a diagnosis of dyshidrotic eczema of the right middle finger 
in December 1998, a private assessment of hand eczema in 
April 2001, a diagnosis of chronic hand dermatitis of unknown 
etiology in June 2001, and a private finding of chronic hand 
dermatitis in October 2003.  Thus, the Board finds that his 
claim for service connection for a skin disorder on a 
presumptive basis based on exposure to Agent Orange is 
subject to denial as a matter of law.

Moreover, once again conceding that the veteran was exposed 
to Agent Orange while in Vietnam, there is also no evidence 
linking a skin disorder of the hands to that exposure, and as 
a result of the lack of any relevant in-service symptoms and 
the lack of any current diagnosis of a skin disorder linked 
to that exposure, the Board does not find that it is required 
to remand this case for an opinion under the VCAA.  The 
record reflects that he has clearly been aware of the need to 
come forward with evidence linking a skin disorder of the 
hands to service and has not provided such evidence.  The 
veteran is also not competent to render a diagnosis or 
attribute his symptoms to a particular cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for a skin disorder of the hands, to 
include dermatitis and eczema, on a direct basis or, 
alternatively, as secondary to exposure to Agent Orange, and 
that service connection for this disability is therefore not 
warranted.


ORDER

The claim for service connection for a skin disorder of the 
hands, to include dermatitis and eczema, is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


